Opinion
issued January 26, 2012.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-11-00269-CV
 

 
JAMES P. CHARNQUIST, LEGENDS AT VANCE
JACKSON APARTMENTS, L.P., LEGENDS AT VANCE JACKSON, G.P. LLC, Appellants
 
V.
 
JAMES M. CLIFTON, Appellee
 

 
On Appeal from the 55th
District Court
Harris County, Texas
Trial Court Cause No. 2010-77701
 

 
MEMORANDUM
OPINION




Appellants, James P. Charnquist, Legends at Vance Jackson
Apartments, L.P., Legends at Vance Jackson, G.P. LLC, have
failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure
of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.